Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 1 of 28 Page ID #:27214




    1 JEFFREY I. WEINBERGER (State Bar No. 56214)
      jeffrey.weinberger@mto.com
    2 TED DANE (State Bar No. 143195)
      ted.dane@mto.com
    3 GARTH T. VINCENT (State Bar No. 146574)
      garth.vincent@mto.com
    4 BLANCA F. YOUNG (State Bar No. 217533)
      blanca.young@mto.com
    5 PETER E. GRATZINGER (State Bar No. 228764)
      peter. gratzinger@mto.com
    6 ADAM R. LAWTON (State Bar No. 252546)
      adam.lawton@mto.com
    7 MUNGER, TOLLES & OLSON LLP
      350 South Grand Avenue, 50th Floor
    8 Fiftieth Floor
      Los Angeles, California 90071-3426
    9 Telephone: (213) 683-9100
      Facsimile: (213) 687-3702
   10
      GEOFFREY D. BIEGLER (State Bar No. 290040)
   11 biegler@fr.com
      GRANT T. RICE (admitted pro hac vice)
   12 rice@fr.com
      FISH & RICHARDSON P.C.
   13 12390 El Camino Real
      San Diego, CA 92130
   14 Telephone: (858) 678-5070
      Facsimile: (858) 678-5099
   15
      Attorneys for Defendant-Counterclaimant
   16 KITE PHARMA, INC.
   17
                            UNITED STATES DISTRICT COURT
   18
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   19
   20
      JUNO THERAPEUTICS, INC.,                 Case No. 2:17-cv-7639-SJO-RAOKS
   21 MEMORIAL SLOAN KETTERING
      CANCER CENTER,. AND SLOAN                KITE PHARMA, INC.’S AMENDED
   22 KETTERING INSTITUTE FOR                  ANSWER TO PLAINTIFFS’
      CANCER RESEARCH,                         SECOND AMENDED AND
   23                                          SUPPLEMENTAL COMPLAINT
               Plaintiffs,                     AND COUNTERCLAIMS
   24
           vs.                                 DEMAND FOR JURY TRIAL
   25
      KITE PHARMA, INC.,                       Judge: Hon. S. James Otero
   26                                          Ctrm: 10C
               Defendant.
   27
   28 KITE PHARMA, INC.,

         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 2 of 28 Page ID #:27215




    1
                   Counterclaimant,
    2
             vs.
    3
      JUNO THERAPEUTICS, INC.,
    4 MEMORIAL SLOAN KETTERING
      CANCER CENTER, AND SLOAN
    5 KETTERING INSTITUTE FOR
      CANCER RESEARCH,
    6
               Counterdefendants.
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              -2-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 3 of 28 Page ID #:27216




    1
        KITE PHARMA, INC.,
    2
                   Counterclaimant,
    3
             vs.
    4
      JUNO THERAPEUTICS, INC. AND
    5 SLOAN KETTERING INSTITUTE
      FOR CANCER RESEARCH,
    6
               Counterdefendants.
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              -3-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 4 of 28 Page ID #:27217




    1                Defendant Kite Pharma, Inc. (“Kite”) answers as follows in response to
    2 the corresponding numbered paragraphs in Plaintiffs Juno Therapeutics, Inc.,
    3 Memorial Sloan Kettering Cancer Center,. and Sloan Kettering Institute for Cancer
    4 Research’s (“Plaintiffs”) Second Amended and Supplemental Complaint Forfor
    5 Patent Infringement And Demand For Trial By Jury (“(“Second Amended
    6 Complaint”) dated October 18, 2017December 4, 2019:
    7                                         ANSWER
    8                          INTRODUCTORY PARAGRAPHS
    9                The introductory, non-numbered paragraphs of the Second Amended
   10 Complaint are Plaintiffs’ characterization of their claims and argument, for which no
   11 response is required. Additionally, there are statements within the introductory
   12 paragraphs that call for legal analyses and conclusions for which no response is
   13 required, but to the extent one is required, Kite denies those statements.
   14                              NATURE OF THE ACTION
   15                1.    Kite admits that this action purports to arise under the patent
   16 laws of the United States. Kite denies any express or implied allegation in
   17 Paragraph 1 that it has infringed or is infringing any patent, or that Plaintiffs are
   18 entitled to any relief on their Second Amended Complaint. Except as expressly
   19 admitted, Kite denies the allegations of Paragraph 1 of the Second Amended
   20 Complaint.
   21                                      THE PARTIES
   22                2.    Kite admits that, upon information and belief, Juno Therapeutics,
   23 Inc. (“Juno”) is a corporation organized and existing under the laws of the State of
   24 Delaware with its principal place of business at 400 Dexter Avenue North, Suite
   25 1200, Seattle, Washington 98109.
   26                3.    Kite admits that, upon information and belief, Sloan Kettering is
   27 a research affiliate of Memorial Institute for Cancer Research (“Sloan Kettering
   28 Cancer Center, which”) is a corporation organized and existing under the laws of the

                                                   -1-
                              KITE’S AMENDED ANSWER AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 5 of 28 Page ID #:27218




    1 State of New York with its principal place of business at 1275 York Avenue, New
    2 York, New York 10065. Kite denies that Sloan Kettering is an “affiliate” of
    3 Memorial Sloan Kettering Cancer Center (“MSKCC”). Except as expressly
    4 admitted, Kite denies the allegations of Paragraph 3 of the Second Amended
    5 Complaint.
    6               4.     Answering Paragraph 4, Kite admits that it is a wholly owned
    7 subsidiary of Gilead Sciences, Inc., organized and existing under the laws of the
    8 State of Delaware with. Kite denies that its principal place of business is located at
    9 2225 Colorado Avenue, Santa Monica, California 90404. Except as expressly
   10 admitted, Kite denies the allegations of Paragraph 4 of the Second Amended
   11 Complaint.
   12                                    JURISDICTION
   13               5.     Kite admits that this Court has subject matter jurisdiction under
   14 28 U.S.C. §§ 1331 and 1338(a). Except as expressly admitted, Kite denies the
   15 allegations of Paragraph 5 of the Second Amended Complaint.
   16               6.     Kite admits that this Court has personal jurisdiction over Kite in
   17 this matter.; that it has a principal place of business in Santa Monica, California; and
   18 that Kite manufactures, uses, sells and/or offers to sell YESCARTA® in the United
   19 States. Except as expressly admitted, Kite denies the allegations of Paragraph 6 of
   20 the Second Amended Complaint.
   21                                         VENUE
   22               7.     Kite admits that the Central District of California is a suitable
   23 venue for Plaintiffs’ claims. Except as expressly admitted, Kite denies the
   24 allegations of Paragraph 7 of the Second Amended Complaint.
   25                                    BACKGROUND
   26               8.     Answering Paragraph 8, Kite lacks sufficient knowledge or
   27 information to form a belief as to the truthfulness of the allegations contained
   28 therein, and on that basis denies each and every allegation.

                                                  -2-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 6 of 28 Page ID #:27219




    1                     Answering Paragraph 9, Kite lacks sufficient knowledge or
    2 information to form a belief as to the truthfulness of the allegations contained
    3 thereinin Paragraph 8, and on that basis denies each and every allegation.
    4               9.    AnsweringKite lacks sufficient knowledge or information to
    5 form a belief as to the truthfulness of the allegations contained in Paragraph 10, 9,
    6 and on that basis denies each and every allegation.
    7               10.   Kite admits that the ’190 patent is attached to the Second
    8 Amended Complaint as Exhibit 1. Kite admits that the ’190 patent states on its face
    9 that it was issued on November 4, 2008, and that it is entitled “Nucleic Acids
   10 Encoding Chimeric T Cell Receptors.” Except as expressly admitted, Kite denies
   11 the allegations of Paragraph 10 of the Second Amended Complaint.
   12               11.   Answering Paragraph 11, Kite admits that Michel Sadelain,
   13 Renier Brentjens, and John Maher are listed as inventors on the face of the ’190
   14 patent. The remaining allegations in Paragraph 11 are legal conclusions for which
   15 no response is required. To the extent a response is required, Kite lacks sufficient
   16 knowledge or information to form a belief as to the truthfulness of the allegations
   17 contained therein, and on that basis denies each and every allegation except as
   18 expressly admitted.
   19               12.   Answering Paragraph 12, Kite admits that claim 1 of the ’190
   20 patent recites “a nucleic acid polymer.” Except as expressly admitted, Kite denies
   21 the allegations of Paragraph 12 of the Second Amended Complaint.
   22               13.   Answering Paragraph 13, Kite admits that the claims of the ’190
   23 patent recite “a nucleic acid polymer encoding a chimeric T cell receptor”
   24 “comprising (a) a zeta chain portion comprising the intracellular domain of human
   25 CD3ζ chain, (b) a costimulatory signaling region, and (c) a binding element that
   26 specifically interacts with a selected target.” Except as expressly admitted, Kite
   27 denies the allegations of Paragraph 13 of the Second Amended Complaint.
   28

                                                 -3-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 7 of 28 Page ID #:27220




    1               14.   Answering Paragraph 14, Kite admits that it has conducted
    2 clinical trials involving chimeric antigen receptor (CAR) T-cell therapy. Except as
    3 expressly admitted, Kite denies the allegations of Paragraph 14 of the Second
    4 Amended Complaint.
    5               15.   Answering Kite denies that the 2013 agreement conferred any
    6 rights on Juno or that MSKCC acted as Sloan Kettering’s agent in connection with
    7 the 2013 agreement. Kite admits that Plaintiffs have filed as Dkt. 110-2 an
    8 agreement purporting to be dated October 25, 2018, among Juno, Sloan Kettering,
    9 and MSKCC. The remaining allegations of Paragraph 15 are legal conclusions for
   10 which no response is required. To the extent a response is required, Kite lacks
   11 sufficient knowledge or information to form a belief as to the truthfulness of the
   12 allegations contained therein, and on that basis denies each and every allegation
   13 except as expressly admitted.
   14               16.   Answering Paragraph 16, Kite admits that it filed an IPR petition
   15 on August 13, 2015 against the ’190 patent, which Plaintiffs attached to their
   16 Complaint as Exhibit 2. Kite admits that the text of 35 U.S.C. §311(a) has been
   17 reproduced accurately in Paragraph 16 of the Second Amended Complaint. Kite
   18 admits that on December 16, 2016, the Board issued a Final Written Decision,
   19 which Plaintiffs attached to their Second Amended Complaint as Exhibit 3, and
   20 which is the subject of a pending appeal by Kite to the Federal Circuit.. Except as
   21 expressly admitted, Kite denies the allegations of Paragraph 16 of the Second
   22 Amended Complaint.
   23               17.   The allegations of Paragraph 17 call for a legal conclusion and/or
   24 legal analysis for which no response is required here.
   25                        KITE’S ALLEGED INFRINGEMENT
   26               18.   Kite admits that YESCARTA™® is one of its products. Kite
   27 admits that it issued a press release on December 13, 2016, which Plaintiffs attached
   28 to their Second Amended Complaint as Exhibit 4.

                                                 -4-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 8 of 28 Page ID #:27221




    1               19.    Kite admits that it entered into a Cooperative Research And
    2 Development Agreement with the National Cancer Institute (“NCI”).
    3                      Kite admits that James N. Kochenderfer et al. published Exhibit
    4 6 to the Complaint, and that Paragraph 20 contains some, but not all, of the
    5 information set forth in thatMaher publication. The remainder of the allegations in
    6 Paragraph 20 contain legal conclusions, for, which no response is required.
    7                      Kite admits that Exhibit 6 references the publication that
    8 Plaintiffs have attached to their Second Amended Complaint as Exhibit 7.5, states
    9 on its face that it was published in 2002. Kite also admits that Exhibit 6 appears on
   10 its face to be Provisional Application No. 60/383,872 and that the ’190 patent
   11 purports to claim the benefit of that provisional application. The remainder of the
   12 remaining allegations inof Paragraph 21 contain19 are legal conclusions, for which
   13 no response is required. To the extent a response is required, Kite lacks sufficient
   14 knowledge or information to form a belief as to the truthfulness of the allegations
   15 contained therein, and on that basis denies each and every allegation except as
   16 expressly admitted.
   17               20.    Kite admits that Dr. Steven Rosenberg works at the National
   18 Cancer Institute (“NCI”). Kite lacks sufficient knowledge or information to form a
   19 belief as to the truthfulness of the remaining allegations of Paragraph 20, and on that
   20 basis denies each and every remaining allegation.
   21               21.    Kite admits that it entered into a Cooperative Research and
   22 Development Agreement with the NCI, which developed a construct using an scFv
   23 derived from FMC63. Except as expressly admitted, Kite denies the allegations of
   24 Paragraph 21 of the Second Amended Complaint.
   25               22.    Kite admits that James N. Kochenderfer et al. published Exhibit
   26 8 to the Second Amended Complaint, and that Paragraph 22 contains some, but not
   27 all, of the information set forth in that publication. The remainder of the allegations
   28 in Paragraph 22 contain legal conclusions for which no response is required. Except

                                                 -5-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 9 of 28 Page ID #:27222




    1 as expressly admitted, Kite denies the allegations of Paragraph 22 of the Second
    2 Amended Complaint.
    3               23.   Kite admits that Exhibit 8 references the publication that
    4 Plaintiffs have attached to their Second Amended Complaint as Exhibit 5. Kite
    5 denies the remainder of the allegations in Paragraph 23.
    6               24.   Kite admits that Dr. Rosenberg is one of its scientific
    7 collaborators and that Dr. Rosenberg gave a speech at the 2015 American Society of
    8 Gene & Cell Therapy Conference. To the extent allegations do not relate to Kite,
    9 Kite lacks sufficient knowledge or information to form a belief as to the truthfulness
   10 of the remaining allegations contained therein, and on that basis denies each and
   11 every remaining allegation.
   12               25.   Answering Kite admits that Exhibits 9 and 10 of the Second
   13 Amended Complaint appear on their face to be New York Times articles and that
   14 Paragraph 23, the 25 quotes selected portions of those articles. Kite lacks sufficient
   15 knowledge or information to form a belief as to the truthfulness of the remaining
   16 allegations appear to be internally inconsistent and at a minimum unclear. To the
   17 extent that Kite understands the allegations, Kite contained therein, and on that basis
   18 denies each and every remaining allegation of Paragraph 23 of the Complaint.
   19               26.   Answering Paragraph 24, Kite admits that Exhibit 811 to the
   20 Second Amended Complaint is an abstract publication from the American Society
   21 of Hematology (ASH) and that Exhibit 912 is a presentation by Armin Ghobadi.
   22 Kite admits that Plaintiffs have copied a schematic from Exhibit 912 into the Second
   23 Amended Complaint. Except as expressly admitted, Kite denies the allegations of
   24 Paragraph 2426 of the Second Amended Complaint.
   25               27.   Kite denies each and every allegation of Paragraph 2527 of the
   26 Complaint.
   27               28.   Answering Paragraph 26, Kite admits that Plaintiffs have
   28 attached Paragraph 28 refers to, and cites excerpts from, select pages from Appendix

                                                 -6-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 10 of 28 Page ID
                                 #:27223



 1 M of Kite’s OBA/RAC Review document attached as Exhibits 1013 and 1114 to the
 2 Second Amended Complaint. The remainder of the allegations in this Paragraph are
 3 argument and call for legal analyses and/or legal conclusions, and therefore do not
 4 require a response. ExceptTo the extent a response is required, except as expressly
 5 admitted above, Kite denies the remaining allegations of Paragraph 2628 of the
 6 Second Amended Complaint.
 7               29.    Answering Paragraph 27, Kite admits that Exhibit 1215 to the
 8 Complaint contains Professor Brocker’s declaration that was submitted in the IPR
 9 proceeding. Kite further admits that the NCI chimeric TCR analyzed by Professor
10 Brocker contains the same nucleotide sequence as KTE-C19’s chimeric TCR. To
11 the extent the allegations do not relate to Kite, Kite lacks sufficient knowledge or
12 information to form a belief as to the truthfulness of such allegations, and on that
13 basis denies each and every allegation. The remainder of the allegations in this
14 paragraph are argument and call for legal analyses and/or legal conclusions, and
15 therefore do not require a response. Except as expressly admitted, Kite denies the
16 allegations of Paragraph 27 of the ComplaintTo the extent a response is required to
17 those remaining allegations, Kite lacks sufficient knowledge or information to form
18 a belief as to their truthfulness, and on that basis denies each and every such
19 allegation.
20               30.    Answering Paragraph 28, Kite admits that on October 18, 2017,
21 it received approval from the FDA to market and sell YESCARTA™®
22 (axicabtagene ciloleucel) in the United States.
23                         SUPPLEMENTAL ALLEGATIONS
24               31.    Kite admits that the ’190 patent states on its face that it was
25 issued on November 4, 2008 and that the Court’s November 6, 2019 Order
26 dismissed MSKCC as a plaintiff in this action. Except as expressly admitted, Kite
27 denies the allegations in Paragraph 31.
28

                                               -7-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 11 of 28 Page ID
                                 #:27224



 1               32.     Kite admits that Sloan Kettering is the assignee listed on the face
 2 of the ’190 patent.
 3               33.     Kite admits that Exhibit 17 to the Second Amended Complaint is
 4 an agreement purporting to be dated October 25, 2018, among Juno, Sloan
 5 Kettering, and MSKCC. Except as expressly admitted, Kite denies the allegations
 6 of Paragraph 33 of the Second Amended Complaint.
 7               34.     Kite admits that Paragraph 34 accurately quotes a portion of the
 8 Court’s order appearing at Dkt. No. 304. The remaining allegations of Paragraph 34
 9 call for a legal conclusion and/or legal analysis for which no response is required.
10               35.     Kite denies each and every allegation of Paragraph 35.
11               36.     Kite admits that Exhibit 18 appears to be Kite’s Form 10-Q for
12 the quarterly period ending on September 30, 2016. Except as expressly admitted,
13 Kite denies the allegations in Paragraph 36.
14               37.     The allegations of Paragraph 37 call for a legal conclusion and/or
15 legal analysis for which no response is required here. To the extent a response is
16 required, Kite denies each and every allegation in Paragraph 37.
17               38.     The allegations of Paragraph 38 call for a legal conclusion and/or
18 legal analysis for which no response is required here. To the extent a response is
19 required, Kite denies each and every allegation in Paragraph 38.
20                                         COUNT 1
21         (Alleged Infringement of the ’190 Patent Under 35 U.S.C. § 271(a))
22               39.     Kite incorporates its responses to and denials of the allegations
23 contained in Paragraphs 1 through 2838 of the Second Amended Complaint, as if
24 fully set forth herein.
25               40.     Kite denies the allegations in Paragraph 3040 of the Second
26 Amended Complaint.
27               41.     Kite denies the allegations in Paragraph 3141 of the Second
28 Amended Complaint.

                                                -8-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 12 of 28 Page ID
                                 #:27225



 1               42.    Kite denies the allegations in Paragraph 3242 of the Second
 2 Amended Complaint.
 3               43.    Kite denies the allegations in Paragraph 3343 of the Second
 4 Amended Complaint.
 5               44.    Kite denies the allegations in Paragraph 3444 of the Second
 6 Amended Complaint.
 7               45.    Kite denies the allegations in Paragraph 3545 of the Second
 8 Amended Complaint. Specifically, Kite denies that the contents of Exhibit 1316 to
 9 the Second Amended Complaint demonstrate Kite’s infringement of the ’190 patent.
10               46.    Kite denies the allegations in Paragraph 3646 of the Second
11 Amended Complaint.
12               47.    Kite admits that it filed a petition for inter partes review against
13 the ’190 patent on August 13, 2015, that it had knowledge of the ’190 patent at that
14 time, and that a true and correct copy of its petition appears as Exhibit 2 to the
15 Complaint. Kite further admits that it received a copy of the Complaint. Except as
16 expressly admitted, Kite denies the allegations of Paragraph 3747 of the Second
17 Amended Complaint.
18               48.    Kite denies the allegations in Paragraph 3848 of the Second
19 Amended Complaint.
20               49.    Kite denies the allegations in Paragraph 3949 of the Second
21 Amended Complaint.
22               50.    Kite admits that it filed a petition for inter partes review against
23 the ’190 patent on August 13, 2015 and that it had knowledge of the ’190 patent at
24 that time. Except as expressly admitted, Kite denies the allegations of Paragraph
25 4050 of the Second Amended Complaint.
26
27
28

                                               -9-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 13 of 28 Page ID
                                 #:27226



 1                               JURY TRIAL DEMANDED
 2                51.   Kite demands a trial by jury, pursuant to Rule 38(b) of the
 3 Federal Rules of Civil Procedure, of all issues presented by the Second Amended
 4 Complaint that are so triable.
 5                                  PRAYER FOR RELIEF
 6                Kite denies that Plaintiffs are entitled to any relief whatsoever, either
 7 legal or equitable, from Kite or this Court. Further, Kite denies that this is an
 8 exceptional case such that an award of attorneys’ fees to Plaintiffs or an award of
 9 enhanced damages to Plaintiffs is appropriate.
10                      GENERAL DENIAL AND NON-WAIVER
11                Each and every allegation in the Second Amended Complaint not
12 specifically admitted is denied, and the failure to deny a specific allegation, or assert
13 a specific defense, shall not be deemed to be an admission of an allegation or a
14 waiver of a defense.
15                              AFFIRMATIVE DEFENSES
16                Without assuming any burden of proof that it would not otherwise bear,
17 Kite asserts the following separate and additional defenses, all of which are pled in
18 the alternative, and none of which constitutes an admission that Kite is in any way
19 liable to Plaintiffs, that Plaintiffs have been or will be injured or damaged in any
20 way, or that Plaintiffs are entitled to any relief whatsoever. Kite reserves the right to
21 assert additional defenses in the event that discovery and other analyses indicate that
22 additional defenses are appropriate.
23                           FIRST AFFIRMATIVE DEFENSE
24       (Non-Infringement based on Invalidity of the Certificate of Correction)
25                1.    Kite has not infringed and does not infringe, directly or
26 indirectly, either literally or by application of the doctrine of equivalents, either
27 willfully or otherwise, any claim of the ’190 patent, nor does Kite contribute to the
28

                                               -10-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 14 of 28 Page ID
                                 #:27227



 1 infringement of, or actively induce others to infringe, either literally or by
 2 application of the doctrine of equivalents, any claim of the ’190 patent.
 3               2.     For example, Kite does not infringe any claim of the ’190 patent
 4 because every claim of the ’190 patent requires, expressly or by incorporation, a
 5 “costimulatory signaling region compris[ing] the amino acid sequence encoded by
 6 SEQ ID NO:6.”
 7               3.     In 2013—more than four years after the ’190 patent was
 8 issued—the alleged inventors purported to modify the ’190 patent specification’s
 9 definition of SEQ ID NO:6 by requesting that the U.S. Patent and Trademark Office
10 (“PTO”) issue a certificate of correction to the ’190 patent’s specification. In its
11 request, the alleged inventors admitted that the ’190 patent’s specification contained
12 a mistake and that the mistake was not the fault of the PTO.
13               4.     Under 35 U.S.C. § 255, which governs certificates of correction
14 for mistakes that were not the fault of the PTO, a certificate of correction cannot be
15 validly issued unless the mistake to be corrected is “of a clerical or typographical
16 nature, or of minor character.”     The mistake corrected by the certificate of
17 correction, however, was not of a clerical or typographical nature and was not of
18 minor character. Accordingly, the certificate of correction is invalid.
19               5.     Because the certificate of correction is invalid, the claims of the
20 ’190 patent must be interpreted without the benefit of the certificate of correction.
21               6.     The accused product does not comprise a costimulatory signaling
22 region comprising the amino acid sequence encoded by SEQ ID NO:6, as defined in
23 the originally issued patent and without the benefit of the certificate of correction.
24               7.     Therefore, according to the claim limitations and the definition
25 of SEQ ID NO:6 in the originally issued patent, which is the operative definition,
26 Kite does not infringe any claim of the ’190 patent.
27               8.     Further, to the extent that the complaint alleges that Kite made,
28 used, offered to sell, sold, or imported the accused product for uses reasonably

                                              -11-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 15 of 28 Page ID
                                 #:27228



 1 related to the development and submission of a Biologics License Application with
 2 the FDA, the claim of infringement is barred by 35 U.S.C. § 271(e)(1).
 3                        SECOND AFFIRMATIVE DEFENSE
 4                                       (Invalidity)
 5               9.     The claims of the ’190 patent are invalid, in whole or in part, for
 6 failing to meet one or more of the requirements for patentability under United States
 7 law, including, inter alia, 35 U.S.C. §§ 102, 103, and 112.
 8               10.    The claims of the ’190 patent are invalid under 35 U.S.C.
 9 § 102(f) because the patent does not name as an inventor each person who made a
10 significant contribution to the conception of each claim of the patent. For example,
11 on information and belief, Anja Krause made a significant contribution to the
12 conception of at least claim 1 through her work developing a chimeric construct
13 containing a costimulatory signaling region comprising the amino acid sequence
14 encoded by SEQ ID NO:6 (as purportedly corrected by the certificate of correction),
15 but is not named as an inventor of the ’190 patent.
16                      The claims of the ’190 patent are invalid under 35 U.S.C. § 103
17 because each element of the claims is disclosed in combinations of prior art
18 references that a person of ordinary skill in the art would have found obvious to
19 make. Such prior art references include, but are not limited to, Krause et al.,
20 Antigen-Dependent CD28 Signaling Selectivity Enhances Survival and Proliferation
21 in Genetically Modified Activated Human Primary T Lymphocytes, 188 J. Exp. Med.
22 619 (1998), which is prior art in the field of the ’190 patent and discloses a chimeric
23 construct combining a single-chain antibody binding element (scFv) that specifically
24 interacts with a target and a CD28 costimulatory signaling region; Finney et al.,
25 Chimeric Receptors Providing Both Primary and Costimulatory Signaling in T Cells
26 from a Single Gene Product, 161 J. Immunol. 2791 (1998), which is prior art in the
27 field of the ’190 patent and discloses a chimeric construct combining an scFv, a
28 CD28 region, and a zeta chain portion comprising the intracellular domain of human

                                              -12-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 16 of 28 Page ID
                                 #:27229



 1 CD3ζ chain, including the sequence obtained by amplifying human zeta chain DNA
 2 with the primers of SEQ ID NOs:1 and 2; Aruffo et al., Molecular Cloning of a
 3 CD28 cDNA by a High-Efficiency COS Cell Expression System, 84 PNAS USA
 4 Immunol. 8573 (1987), which is prior art in the field of the ’190 patent and discloses
 5 a CD28 costimulatory region containing an amino acid sequence encoded by SEQ
 6 ID NO:6 ; Gong et al., Cancer Patient T Cells Genetically Targeted to Prostate-
 7 Specific Membrane Antigen Specifically Lyse Prostate Cancer Cells and Release
 8 Cytokines in Response to Prostate-Specific Membrane Antigen, 1 Neoplasia 123
 9 (1999), which is prior art in the field of the ’190 patent and discloses an scFv that
10 binds to prostate-specific membrane antigen; and Bejcek et al., Development and
11 Characterization of Three Recombinant Single Chain Antibody Fragments (scFvs)
12 Directed Against the CD19 Antigen, 55 Cancer Res. 2346 (1995), which is prior art
13 in the field of the ’190 patent and discloses an scFv that binds to CD19. *
14                 11.   The claims of the ’190 patent are invalid under 35 U.S.C. § 112,
15 ¶ 1. For example, the ’190 patent fails to provide a written description that conveys
16 with reasonable clarity to those skilled in the art that, as of the filing date, the
17 purported inventors of the ’190 patent were in possession of the subject matter
18 claimed there because during the prosecution of the application that issued as the
19 ’190 patent, Plaintiffs added new matter to SEQ. ID No. 6 at least through the
20 amendment dated September 4, 2007 in violation of 35 U.S.C. § 132(a).therein. The
21
22   *
       At present, under 35 U.S.C. § 315(e)(2), Kite “may not assert” that any claim of
23   the ’190 patent is invalid on any ground that Kite “raised or reasonably could have
     raised during th[e] inter partes review” described in paragraph 16 of the Complaint,
24   including grounds that consist solely of the references identified above alone or in
25   combination with any other references relied upon in the IPR. Kite reserves the
     right to assert these grounds of invalidity in the event of changed circumstances,
26   including, for example, in the event that the final written decision of the PTAB is
27   vacated on appeal or the Supreme Court’s judgment in Oil States Energy Services,
     LLC v. Greene’s Energy Group, LLC, No. 16-712, calls the application of
28   § 315(e)(2) into question .
                                                -13-
         KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 17 of 28 Page ID
                                 #:27230



 1 claims of the ’190 patent are also not enabled because the specification does not
 2 teach those skilled in the art how to make and use the full scope of the claimed
 3 invention without undue experimentation.
 4                                  COUNTERCLAIMS
 5               Counterclaimant Kite Pharma, Inc. (“Kite”) hereby alleges against
 6 Counterdefendants Juno Therapeutics, Inc., Memorial Sloan Kettering Cancer
 7 Center,. and Sloan Kettering Institute for Cancer Research (“Counterdefendants”) as
 8 follows:
 9                                     THE PARTIES
10               1.     Kite was founded in 2009 as a biopharmaceutical company
11 seeking to develop novel immunotherapy treatments for cancer. In association with
12 its strategic collaborators, including the National Cancer Institute (“NCI”), Kite has
13 advanced an industry-leading pipeline of life-saving therapies for the treatment of
14 hematological and solid cancers. Using its small team of key innovators in the
15 cutting-edge field of T cell therapy, Kite is one of the first companies to receive
16 approval from the FDA to use a chimeric antigen receptor for the treatment of
17 cancer.
18               2.     Kite is a corporation organized and existing under the laws of the
19 State of Delaware with a principal place of business at 2225 Colorado Avenue2400
20 Broadway, Santa Monica, California,CA 90404.
21                      Upon information and belief, Memorial Sloan Kettering Cancer
22 Center (“MSKCC”) is a corporation organized and existing under the laws of the
23 State of New York, with a principal place of business at 1275 York Avenue, New
24 York, New York, 10065.
25               3.     Upon information and belief, Sloan Kettering Institute for
26 Cancer Research (“Sloan Kettering”) is a corporation organized and existing under
27 the laws of the State of New York, with a principal place of business at 1275 York
28

                                              -14-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 18 of 28 Page ID
                                 #:27231



 1 Avenue, New York, New York, 10065. Upon information and belief, Sloan
 2 Kettering is the named assignee of U.S. Patent No. 7,446,190 (the “’190 patent”).
 3                4.    Upon information and belief, Juno Therapeutics, Inc. (“Juno”) is
 4 a corporation organized and existing under the laws of the State of Delaware, with
 5 its principal place of business at 400 Dexter Avenue North, Suite 1200, Seattle,
 6 Washington 98109, and is a wholly owned subsidiary of Celgene
 7 CorporationBristol-Myers Squibb Company.
 8                             JURISDICTION AND VENUE
 9                5.    These counterclaims arise under the Declaratory Judgment Act
10 and the patent laws of the United States of America, Titles 28 and 35 of the United
11 States Code.
12                6.    This Court has jurisdiction over the subject matter of this action
13 pursuant to 28 U.S.C. §§ 1331, 1338(a), 2201, and 2202.
14                7.    This Court has personal jurisdiction over Juno, including because
15 Juno has purposefully availed itself of the benefits and protections of this State, and
16 has consented to jurisdiction in this State.
17                8.    This Court has personal jurisdiction over Sloan Kettering,
18 including because Sloan Kettering has purposefully availed itself of the benefits and
19 protections of this State, and has consented to jurisdiction in this State.
20                      This Court has personal jurisdiction over MSKCC, including
21 because MSKCC has purposefully availed itself of the benefits and protections of
22 this State, and has consented to jurisdiction in this State.
23                9.    Venue is proper based on the choice of forum by
24 Counterdefendants.
25                10.   Counterdefendants have accused Kite of infringement of the ’190
26 patent, which Kite denies.
27                11.   Counterdefendants’ filing of their Complaint, including their
28 allegations that Kite has infringed certain claims of the ’190 patent, has created an

                                               -15-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 19 of 28 Page ID
                                 #:27232



 1 actual and justiciable controversy between Kite and Counterdefendants with respect
 2 to noninfringement and invalidity of the ’190 patent.
 3                              FACTUAL BACKGROUND
 4               12.    Kite is the owner of axicabtagene ciloleucel (“KTE-C19” or
 5 “YESCARTA™”),®”), a revolutionary drug therapy for the treatment of various
 6 forms of cancer. YESCARTA™® involves the engineering of a cancer patient’s
 7 own T cells to produce a chimeric antigen receptor (“CAR-T”), which targets CD19,
 8 an antigen found on the surface of leukemias and B-cell lymphomas. A chimeric
 9 antigen receptor is an engineered protein that is introduced into a patient’s own
10 immune cells (T cells) allowing the cells to recognize a specific protein (antigen) on
11 tumor cells and target and kill those cancer cells. CAR-T effectively repurposes the
12 body’s immune system to treat the specific form of cancer a patient presents.
13               13.    Kite’s KTE-C19 therapy is the product of a long development
14 process by its renowned team of researchers and collaborators.
15               14.    Unlike conventional cancer therapies, the field of CAR-T
16 treatments represents a truly individualized form of treatment. This therapy
17 involves taking T cells out of a patient, engineering the cells to express the
18 appropriate CAR, expanding the engineered cell population, and ultimately
19 reintroducing the cells back into the patient’s body, where they attack the target
20 cancer.
21               (a)    YESCARTA™:®: A Clinical Success
22               15.    In 2012, Kite entered into a Cooperative Research and
23 Development Agreement (“CRADA”) with NCI, with Dr. Steven A. Rosenberg as
24 the Principal Investigator for the CRADA. Exhibit A (2012 CRADA) at 24. The
25 principal goal of the CRADA was to “develop and clinically evaluate safe and
26 effective NCI proprietary genetically modified peripheral blood Autologous T Cell
27 Therapy (ACT)/T cell receptor (TCR) products for treating patients with various
28

                                              -16-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 20 of 28 Page ID
                                 #:27233



 1 advanced and metastatic cancer indications, utilizing the development expertise of
 2 Kite Pharma, Inc.” Id. at 23.
 3                16.   By 2012, NCI-conducted trials evaluating early CARs had
 4 demonstrated significant, durable clinical responses in cancer patients with
 5 advanced (metastatic) cancers. Exhibit B (October 16, 2012 GEN News
 6 Highlights).
 7                17.   Through its collaboration with Dr. Rosenberg and NCI, Kite
 8 further developed its drug therapy, KTE-C19, now known as YESCARTA™.®.
 9 Kite successfully completed a KTE-C19 diffuse large B-cell lymphoma Phase 1
10 study with a rapid and durable response rate in patients who did not otherwise
11 respond to chemotherapy. Exhibit C (October 7, 2016, “Kite Pharma Presents 12-
12 Month Follow-Up Data from ZUMA-1 Phase 1 at the European Society for Medical
13 Oncology (ESMO) Annual Congress”).
14                18.   Kite also reported further positive results on its ZUMA-1 trial of
15 YESCARTA™,®, wherein 76% of patients with diffuse large B-cell lymphoma
16 achieved the objective—i.e., measurable—response, and 47% achieved complete
17 remission. Exhibit D (December 6, 2016, “Kite Pharma Presents Results of Multi-
18 Center Pivotal ZUMA-1 Trial of Axicabtagene Ciloleucel (KTE-C19) in Aggressive
19 Non-Hodgkin Lymphoma as Late-Breaking Abstract at Annual Meeting of
20 American Society of Hematology”).
21                19.   Following the successes of the ZUMA-1 trial, Kite prepared for
22 and is conducting four additional clinical trials using the KTE-C19 therapy: ZUMA-
23 2, a Phase II trial in patients with relapsed/refractory mantle cell lymphoma;
24 ZUMA-3, a Phase I/II trial in patients with relapsed/refractory B-precursor acute
25 lymphoblastic leukemia; ZUMA-4, a Phase I/II study in pediatric and adolescent
26 patients with relapsed/refractory B-precursor acute lymphoblastic leukemia; and
27 ZUMA-6, a Phase I/II study involving the combination of KTE-C19 and
28

                                              -17-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 21 of 28 Page ID
                                 #:27234



 1 atezolizumab in patients with refractory diffuse large B-cell lymphoma conducted in
 2 collaboration with Genentech.
 3               20.    Kite has planned or is running three additional clinical studies to
 4 evaluate the safety and efficacy of KTE-C19 in patients suffering from (1) indolent
 5 non-Hodgkin’s lymphoma (ZUMA-5), (2) diffuse large B-cell lymphoma (ZUMA-
 6 7), and (3) chronic lymphocytic leukemia (ZUMA-8).
 7               21.    Kite is also in the beginning stages of a European clinical
 8 program in order to pursue approval for the use of its breakthrough
 9 YESCARTA™® therapy in the European Union (“EU”). All of these studies may
10 be used to support current and future regulatory submissions. Exhibit E (August 7,
11 2017, “Kite Announces Initiation of Axicabtagene Ciloleucel CAR-T Clinical
12 Program in the European Union”).
13               22.    On December 3, 2015, the FDA granted KTE-C19
14 “Breakthrough Therapy Designation” status for treatment of diffuse large B-cell
15 lymphoma, transformed follicular lymphoma, and primary mediastinal B-cell
16 lymphoma. Such a designation is assigned to a drug if it is “intended alone or in
17 combination with one or more other drugs to treat a serious or life threatening
18 disease or condition” and “preliminary clinical evidence indicates that the drug may
19 demonstrate substantial improvement over existing therapies on one or more
20 clinically significant endpoints, such as substantial treatment effects observed early
21 in clinical development.” Exhibit F (Fact Sheet: Breakthrough Therapies).
22               23.    On December 4, 2016, Kite announced that it had started to
23 make rolling submissions to the FDA of required portions of a Biologics License
24 Application (“BLA”) for KTE-C19. Kite also received access to the European
25 Medicines Agency’s Priority Medicines regulatory initiative—which provides early
26 and enhanced regulatory support to optimize regulatory applications and speed up
27 the review of medicines that address a high unmet need—for KTE-C19 in the
28 treatment of patients with refractory diffuse large B-cell lymphoma.

                                              -18-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 22 of 28 Page ID
                                 #:27235



 1               24.   Kite completed its BLA submission on March 31, 2017.
 2 Simultaneously, the President and Chief Executive Officer of the Leukemia &
 3 Lymphoma Society “applaud[ed] Kite for achieving this significant milestone and
 4 bringing this promising therapy closer to patients with lymphoma who desperately
 5 need new options.” Exhibit G (March 31, 2017, “Kite Completes Submission of
 6 U.S. Biologics License Application (BLA) for Axicabtagene Ciloleucel as the First
 7 CAR-T Therapy for the Treatment of Patients With Aggressive Non- Hodgkin
 8 Lymphoma (NHL)”).
 9               25.   On August 28, 2017, Kite and Gilead Sciences, Inc. (“Gilead”)
10 announced that Gilead had entered into a definitive agreement pursuant to which
11 Gilead would acquire Kite. The deal closed on October 3, 2017.
12               26.   On October 18, 2017, Kite received marketing approval from the
13 FDA for its YESCARTA™® product. Exhibit H (October 18, 2017, “FDA
14 approves CAR-T cell therapy to treat adults with certain types of large B-cell
15 lymphoma”).
16               (b)   Kite’s CAR-T Collaborations
17               27.   Kite’s success with KTE-C19 has not gone unnoticed. Kite
18 currently collaborates with several top biotechnology companies to further develop
19 its CAR program. For instance, Kite has entered into a partnership with the
20 Leukemia & Lymphoma Society to enhance the development of KTE-C19 for the
21 treatment of patients with refractory aggressive non-Hodgkin lymphoma. Exhibit I
22 (July 1, 2015 LLS Press Release).
23               28.   Kite has also agreed to collaborate with Genentech on a
24 combination therapy involving Roche’s atezolizumab and KTE-C19 for treatment of
25 patients with non-Hodgkin lymphoma who have not otherwise responded to
26 treatment. Exhibit J (March 17, 2016, “Kite Pharma Announces Clinical
27 Collaboration to Evaluate Two Novel Immunotherapies for Patients with Non-
28 Hodgkin Lymphoma”).

                                             -19-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 23 of 28 Page ID
                                 #:27236



 1               (c)   Juno’s CAR-T Failure
 2               29.   Upon information and belief, Juno’s own CAR-T drug candidate
 3 JCAR015, which Juno alleges is covered by the ’190 patent (Compl., ¶ 16), has
 4 demonstrated serious clinical problems and will not be commercially marketed.
 5               30.   The ’190 patent is entitled “Nucleic Acids Encoding Chimeric T
 6 Cell Receptors.” Dkt. 484-1-1,, Second Amended Compl. Ex. 1.
 7               31.   Upon information and belief, Juno licensedentered into a
 8 purported license agreement in 2013 with MSKCC, which had no rights to the ’190
 9 patent from MSKCCat the time.
10               32.   Upon information and belief, MSKCC was also the site of Juno’s
11 clinical trials for JCAR015.
12               33.   Juno’s phase II clinical trial (the “ROCKET” trial) on JCAR015
13 was put on clinical hold on July 7, 2016 after “[t]hree patients [] died” “from
14 cerebral edema,” a condition in which excess fluids flood the brain. Exhibit K (July
15 7, 2016, “Juno Therapeutics Stops Trial Of Cancer-Killing Cells After 3 Patient
16 Deaths”).
17               34.   After Juno was permitted to resume its clinical trial involving
18 JCAR015, Juno reported that another two patients participating in Juno’s trial had
19 died, again due to cerebral edema. Exhibit L (Ben Adams, “Juno CAR-T Study Put
20 on Hold, Again, After Cerebral Edemas and Fatality, Again” (November 23, 2016)).
21               35.   Upon information and belief, Juno’s JCAR015 trial was put on
22 hold and remains on hold to date. Juno’s Executive Vice President of Portfolio
23 Strategy has admitted that “the rapid proliferation of CAR-T cells, once they’ve
24 been injected back into the body, seems to be directly correlated with patients
25 developing cerebral edema.” Exhibit M (November 23, 2016, “Two Patient Deaths
26 Halt Trial of Juno’s New Approach to Treating Cancer”).
27
28

                                             -20-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 24 of 28 Page ID
                                 #:27237



 1                36.    Upon information and belief, following these deaths, Juno
 2 suspended development work on the JCAR015 therapy indefinitely, and announced
 3 it would pursue its alternative JCAR017 therapy.
 4                37.    Juno’s JCAR017 therapy uses a different amino acid sequence
 5 from the CAR sequence in JCAR015 and is not an embodiment described in the
 6 ’190 patent.
 7                (d)    The ’190 Patent
 8                38.    Every claim of the ’190 patent requires, expressly or by
 9 incorporation, a “costimulatory signaling region compris[ing] the amino acid
10 sequence encoded by SEQ ID NO:6.”
11                39.    The claims of the ’190 patent are invalid under 35 U.S.C.
12 § 102(f) because the patent does not name as an inventor each person who made a
13 significant contribution to the conception of each claim of the patent. For example,
14 on information and belief, Anja Krause made a significant contribution to the
15 conception of at least claim 1 through her work developing a chimeric construct
16 containing a costimulatory signaling region comprising the amino acid sequence
17 encoded by SEQ ID NO:6 (as purportedly corrected by the certificate of correction),
18 but is not named as an inventor of the ’190 patent.
19                40.    The claims of the ’190 patent are invalid under 35 U.S.C. § 112,
20 ¶ 1. For example, the ’190 patent fails to provide a written description that conveys
21 with reasonable clarity to those skilled in the art that, as of the filing date, the
22 purported inventors of the ’190 patent were in possession of the subject matter
23 claimed there because during the prosecution of the application that issued as the
24 ’190 patent, Plaintiffs added new matter to SEQ. ID No. 6 at least through the
25 amendment dated September 4, 2007 in violation of 35 U.S.C. § 132(a).therein. The
26 claims of the ’190 patent are also not enabled because the specification does not
27 teach those skilled in the art how to make and use the full scope of the claimed
28 invention without undue experimentation.

                                                -21-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 25 of 28 Page ID
                                 #:27238



 1               41.      Furthermore, in 2013—more than four years after the ’190 patent
 2 was issued—the alleged inventors purported to modify the ’190 patent
 3 specification’s definition of SEQ ID NO:6 by requesting that the U.S. Patent and
 4 Trademark Office (“PTO”) issue a certificate of correction to the ’190 patent’s
 5 specification. In its request, the alleged inventors admitted that ’190 patent’s
 6 specification contained a mistake and that the mistake was not the fault of the PTO.
 7               42.      Under 35 U.S.C. § 255, which governs certificates of correction
 8 for mistakes that were not the fault of the PTO, a certificate of correction cannot be
 9 validly issued unless the mistake to be corrected is “of a clerical or typographical
10 nature, or of minor character.” The mistake corrected by the certificate of
11 correction, however, was not of a clerical or typographical nature and was not of
12 minor character. Accordingly, the certificate of correction is invalid.
13               43.      Because the certificate of correction is invalid, the claims of the
14 ’190 patent must be interpreted without the benefit of the certificate of correction.
15 The accused product does not comprise a costimulatory signaling region comprising
16 the amino acid sequence encoded by SEQ ID NO:6, as defined in the originally
17 issued patent.
18               44.      Therefore, Kite has not infringed and does not infringe any claim
19 of the ’190 patent.
20                                 FIRST COUNTERCLAIM
21               (Declaratory Judgment of Invalidity of the ’190 Patent)
22               45.      Kite repeats and realleges Paragraphs 1-4644 as if set forth
23 specifically herein.
24               46.      There is an actual, live controversy between Kite and
25 Counterdefendants as to whether the claims of the ’190 patent are invalid.
26 Specifically, Kite contends that the claims of the ’190 patent are invalid, whereas
27 Counterdefendants contend that the claims are not invalid.
28

                                                -22-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 26 of 28 Page ID
                                 #:27239



 1                47.     The claims of the ’190 patent are invalid for failure to comply
 2 with one or more of the conditions for patentability specified in 35 U.S.C. §§ 102
 3 and 112.
 4                48.     Kite hereby seeks a declaration that the claims of the ’190 patent
 5 are invalid.
 6                               SECOND COUNTERCLAIM
 7            (Declaratory Judgment of Noninfringement of the ’190 Patent)
 8                49.     Kite repeats and realleges Paragraphs 1-4648 as if set forth
 9 specifically herein.
10                50.     There is an actual, live controversy between Kite and
11 Counterdefendants as to whether Kite has infringed or does infringe, directly or
12 indirectly, any valid claim of the ’190 patent. Specifically, Kite contends that the
13 claims of the ’190 patent are not infringed, whereas Counterdefendants contend that
14 the claims are infringed.
15                51.     The use, manufacture, sale, offer for sale, and/or importation into
16 the United States of YESCARTA™® by Kite does not directly or indirectly,
17 literally or by equivalents, willfully or otherwise, infringe any claim of the ’190
18 patent.
19                52.     Kite hereby seeks a declaration that it has not infringed and does
20 not directly or indirectly infringe any valid claim of the ’190 patent.
21                                  PRAYER FOR RELIEF
22                WHEREFORE, Kite respectfully prays for relief as follows:
23                A.      That the Court enter judgment in favor of Kite and against
24 Plaintiffs on the claim alleged in the Second Amended Complaint;
25                B.      That Plaintiffs’ claim be dismissed in its entirety with prejudice;
26                C.      That Plaintiffs take nothing by way of their claim;
27                D.      That the Court enter a declaratory judgment that that the ’190
28 patent, and each claim therein, is invalid;

                                                -23-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 27 of 28 Page ID
                                 #:27240



 1               E.    That the Court enter a declaratory judgment that the use,
 2 manufacture, sale, offer for sale, and/or importation into the United States of
 3 YESCARTA™® by Kite do not infringe, directly or indirectly, literally or under the
 4 doctrine of equivalents, any valid claim of the ’190 patent;
 5               F.    That Kite be awarded its costs and attorneys’ fees under 35
 6 U.S.C. § 285; and
 7               G.    That Kite be awarded such other relief as the Court deems just
 8 and proper.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -24-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
Case 2:17-cv-07639-SJO-KS Document 618 Filed 12/18/19 Page 28 of 28 Page ID
                                 #:27241



 1                                   JURY DEMAND
 2              Kite demands a trial by jury, pursuant to Rule 38(b) of the Federal
 3 Rules of Civil Procedure, of all issues presented by Kite’s Counterclaims that are so
 4 triable.
 5
 6
 7 DATED: March 29,                     MUNGER, TOLLES & OLSON LLP
   2018December 18, 2019
 8
 9
10
                                        By:        /s/ Adam R. Lawton
11                                          ADAM R. LAWTON
12                                      Attorneys for Defendant-Counterclaimant
                                        KITE PHARMA, INC.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -25-
      KITE’S ANSWER TO PLAINTIFFS’ SECOND AMENDED ANSWERCOMPLAINT AND COUNTERCLAIMS
